OPINION — AG — ** HEALTH CERTIFICATE — MARRIAGE LICENSE — CERTIFICATION * NOTE: THIS IS AN STATE EXAMINER AND INSPECTOR OPINION * QUESTION: (1) REGARDING THE VALIDITY OF HEALTH CERTIFICATES PRESENTED BY A MEMBER OF THE ARMED FORCES (MILITARY SERVICE) ISSUED BY THE MEDICAL OFFICER OF HIS BASE (2) SHALL ALL HEALTH CERTIFICATES BE ISSUED FROM THE STATE OF OKLAHOMA MEDICAL LABORATORY OR IS IT PERMISSIBLE TO ACCEPT HEALTH CERTIFICATES FROM ANOTHER STATE IN REGARD TO MEMBERS OF THE ARMED SERVICES OR CIVILIANS ? — NEGATIVE SEE: 43 Ohio St. 31 [43-31], 43 Ohio St. 35 [43-35] (COURT CLERK, LICENSE, AFFIDAVIT, PHYSICIAN, LICENSED, SEROLOGICAL TESTS, EMERGENCY) CITE: 43 Ohio St. 32 [43-32] (CHARLES G. MORRIS)